Name: 81/949/EEC: Commission Decision of 11 November 1981 establishing that the whole apparatus described as 'IPM RBC velocity tracking correlator, model 102; video photometric analyzer model 204; video time code generator model 710' and 'COHU self-contained TV camera, model 4410' may be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  tariff policy;  health;  communications
 Date Published: 1981-12-03

 Avis juridique important|31981D094981/949/EEC: Commission Decision of 11 November 1981 establishing that the whole apparatus described as 'IPM RBC velocity tracking correlator, model 102; video photometric analyzer model 204; video time code generator model 710' and 'COHU self-contained TV camera, model 4410' may be imported free of Common Customs Tariff duties Official Journal L 347 , 03/12/1981 P. 0029 - 0029COMMISSION DECISION of 11 November 1981 establishing that the whole apparatus described as "IPM RBC velocity tracking correlator, model 102 ; video photometric analyzer, model 204 ; video time code generator, model 710" and "COHU self-contained TV camera, model 4410" may be imported free of Common Customs Tariff duties (81/949/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 7 April 1981, the United Kingdom has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the whole apparatus described as "IPM RBC velocity tracking correlator, model 102 ; video photometric analyzer, model 204 ; video time code generator, model 710" and "COHU self-contained TV camera, model 4410", to be used for research in microcirculation in living tissues, mainly in skeletal muscle and in the brain, and in particular to measure the velocity of flow in different vessels and their diameters under different conditions, should be considered to be a whole of scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 25 September 1981 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the whole consists of a tracking correlator, a photometric analyzer, a time generator and a modified TV camera ; whereas the technical characteristics of the whole are specially adapted to the intended research, whereas these characteristics make it specially suited to scientific research ; whereas, moreover, apparatus of the same kind are principally used for scientific activities ; whereas it must therefore be considered to be a whole of scientific apparatus; Whereas, on the basis of information received from Member States, apparatus of equivalent scientific value capable of use for the same purpose is not currently manufactured in the Community ; whereas, therefore, duty-free admission of this whole is justified, HAS ADOPTED THIS DECISION: Article 1 The whole apparatus described as "IPM RBC velocity tracking correlator, model 102 ; video photometric analyzer, model 204 ; video time code generator, model 710" and "COHU self-contained TV camera, model 4410" which is the subject of an application by the United Kingdom of 7 April 1981 may be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 November 1981. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15.7.1975, p. 1. (2) OJ No L 134, 31.5.1979, p. 1. (3) OJ No L 318, 13.12.1979, p. 32.